             Case 2:17-cr-01311-DGC Document 93 Filed 12/03/19 Page 1 of 5



     Barbara L. Hull, #011890
1    Attorney at Law
     2601 North 16th Street
2    Phoenix, Arizona 85006
     (602)412-5800
3    BarbaraHullLaw@gmail.com
     Attorney for Anthony Espinosa Gonzales
4

5

6                      IN THE UNITED STATES DISTRICT COURT
7                                DISTRICT OF ARIZONA
8
                                              )     Case No. 2:17-cr-01311-PHX-DGC
9    United States of America,                )
                                              )     MOTION TO WITHDRAW AS
10                Plaintiff,                  )     COUNSEL OF RECORD; REQUEST
                                              )     TO APPOINT NEW COUNSEL;
11         vs.                                )     CERTIFICATE OF COUNSEL
                                              )
12   Anthony Espinosa Gonzales,               )
                                              )
13                Defendant.                  )
14

15         Pursuant to Fed.R.Crim.Proc., Rule 44 and LRCiv. 83.3, Barbara Hull, CJA
16   appointed counsel for Defendant, hereby moves to withdraw from representation of
17   Defendant in the above cause number.
18         Undersigned counsel is closing her private practice by the end of this month
19   and has withdrawn from the CJA panel. Counsel has accepted a full-time position
20   with Maricopa County which requires that she withdraw from all other

21   representation.

22         Undersigned counsel has consulted with her client about this request, and the

23   Defendant has no objection. His home address and contact information are on file

24   with the Court and with Pretrial Services.

25
           The Defendant has been previously adjudged indigent and remains so.



                                              -1-
             Case 2:17-cr-01311-DGC Document 93 Filed 12/03/19 Page 2 of 5




1          Undersigned counsel has contacted the Office of the Federal Public
2    Defender and provided them with a complete list of all pending Federal cases,
3    detailing the current status of each case and what it is anticipated will be completed
4    within the next several weeks. The Office of the Federal Public Defender has
5    advised that they are already engaged in the process of reaching out to find new
6    CJA counsel who will be able to substitute in without unduly delaying the
7    proceeding.
8          The testing ordered by the Court is ongoing. It is anticipated that the testing

9    may well be completed this month. In any event, undersigned will assist in

10   advising new counsel regarding the issues in this case.

11         It is expected that excludable delay under Title 18 U.S.C. §3161(h)(7)(B)(i)

12   and (iv) may result from this motion and/or from an order based thereon.

13         Respectfully submitted this 3rd day of December, 2019.
14

15
                                            _s/ Barbara L. Hull______________
                                            Barbara L. Hull
16                                          Attorney for Mr. Gonzales
17

18

19

20

21

22

23

24

25




                                              -2-
             Case 2:17-cr-01311-DGC Document 93 Filed 12/03/19 Page 3 of 5



                                      CERTIFICATION
1

2           I hereby certify that on this date I electronically filed the attached document
     with the Clerk’s Office using the ECF System for filing and distribution to ECF
3
     participants.
4
         Courtesy copy provided this date to The Honorable David G. Campbell at
5    Campbell_chambers@azd.uscourts.gov.
6
           Copy also provided to Mr. Gonzales, Defendant.
7
           Copy also provided to AUSA Gayle Helart.
8

9

10
     _s/ Barbara L. Hull________
11   Barbara L. Hull

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -3-
             Case 2:17-cr-01311-DGC Document 93 Filed 12/03/19 Page 4 of 5




1    Barbara L. Hull, #011890
     Attorney at Law
2    2601 North 16th Street
     Phoenix, Arizona 85006
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                       IN THE UNITED STATES DISTRICT COURT
7
                                  DISTRICT OF ARIZONA
8

9                                              ) Case No. 2:17-cr-01311-PHX-DGC
     United States of America,                 )
10                                             ) CERTIFICATE OF COUNSEL
                  Plaintiff,                   )
11                                             )
           vs.                                 )
12                                             )
     Anthony Espinosa Gonzales,                )
13                                             )
                  Defendant.                   )
14

15         Barbara Hull, undersigned CJA counsel for Defendant, hereby certifies that
16   she has notified the client of the status of the case, including the dates and times of
17   any and all pending court dates.
18         Dated this 3rd day of December, 2019
19

20                                           _s/ Barbara L. Hull______________
                                             Barbara L. Hull
21                                           Attorney for Anthony Gonzales
22

23

24

25




                                               -4-
             Case 2:17-cr-01311-DGC Document 93 Filed 12/03/19 Page 5 of 5




1

2                                     CERTIFICATION
3
            I hereby certify that on this date I electronically filed the attached document
4    with the Clerk’s Office using the ECF System for filing and distribution to ECF
     participants.
5

6
         Courtesy copy provided this date to The Honorable David G. Campbell at
     Campbell_chambers@azd.uscourts.gov.
7
           Copy also provided to Mr. Gonzales, Defendant.
8

9          Copy also provided to AUSA Gayle Helart.
10

11
     _s/ Barbara L. Hull________
12   Barbara L. Hull
13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -5-
